In an action to declare null and void a national election of a labor organization and for other relief, defendants appeal from an order denying their motion to dismiss the complaint against defendant Curran individually. On the appeal by defendant Curran individually, order modified on the law by striking therefrom the first ordering paragraph and by providing in lieu thereof that the motion be granted, and as so modified order affirmed, without costs. The allegations of the complaint are insufficient to constitute a cause of action against defendant Curran individually, and no judgment is sought which affects him as an individual. Appeals by defendants other than defendant Curran dismissed, without costs. They are not parties aggrieved. Adel, Acting P. J., Wenzel, MaeCrate, Beldock and Murphy, JJ., concur.